IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 3, 2008

                                       No. 07-60685                   Charles R. Fulbruge III
                                                                              Clerk

CGLM INC
                            Petitioner - Cross-Respondent

   v.

NATIONAL LABOR RELATIONS BOARD
                 Respondent - Cross-Petitioner


                Petition for Review and Cross Petition for Enforcement
                  of an Order of the National Labor Relations Board
                                    (15-CA-17889)


Before KING, HIGGINBOTHAM, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
            The petitioner’s Petition for Review is DENIED.             The order of the
National Labor Relations Board is ENFORCED. See 5th Cir. R. 47.6.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.